Citation Nr: 1826594	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-40 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder to include osteoarthritis and osteonecrosis (claimed as hip pain) to include secondary to sacroiliac joint dysfunction with lumbar degenerative arthritis.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associated Counsel



INTRODUCTION

The Veteran served on active duty from June 1995 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was initially scheduled to testify before a Veterans Law Judge in January 2017 in Washington, D.C. but did not appear.  The Veteran has not requested that the hearing be rescheduled, or presented good cause for his failure to appear. Therefore, the Board considers the hearing request withdrawn.  38 C.F.R. 20.704 (d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review of the issues on appeal.  The Veteran contends that a right hip disorder to include osteoarthritis and osteonecrosis secondary to sacroiliac joint dysfunction with lumbar degenerative arthritis.  The Veteran further contends that his current sleep apnea is related to his active duty service.  

Right hip disorder 

The Veteran was afforded a VA examination in December 2011.  A review of that examination report listed a diagnosis of osteonecrosis of the hip originally diagnosed in 2008, but also failed to indicate whether there was a current diagnosis "because the claimant [did] not claim the condition."  The record contains CAT scans from April 2010 confirming avascular necrosis of the right femoral head.

In response to a request for an addendum report, in June 2010 a QTC examiner, an internist, opined that the right hip changes found on examination were at least as likely as not related to the service connected sacroiliac dysfunction with sclerosis of right femoral head and degenerative arthritis of the lumbar spine since clinical strain on one joint can lead to changes in adjacent joint over the course of time.  

In a conflicting VA opinion from July 2010 the examiner found that the Veteran's osteonecrosis of the right hip was less likely as not caused by the sacroiliac joint dysfunction because the former is not known to be a complication of the latter.

The Board finds that further development is needed to resolve the internal inconsistencies within the record as to any connection between the Veteran's service-connected sacroiliac joint dysfunction and his diagnosed right hip osteoarthritis and osteonecrosis.  Moreover, given the appellant's multiple orthopedic disorders the Board finds that additional opinions are in order.

Sleep disorder 

In a May 2010 statement from the Veteran's fiancé she described sleep changes that the Veteran exhibited since his return from Iraq.  She reported that he did not sleep well at night and that he tossed and turned.  She also reported that he would stop breathing multiple times during the night and had to gasp for air.  She described his sleep disturbance as so severe that at times when he exhibited those night time symptoms all he wanted to do was to sleep.  The Board finds that although the Veteran's claim was acknowledged he was not medically evaluated for sleep apnea in conjunction with his appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records from the Audie L. Murphy Veteran's Hospital in San Antonio, the Houston Michael DeBakey VA Medical Center, as well as any other VA medical facility that may have treated the Veteran for a right hip disorder and/or sleep apnea and associate those documents with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. Ask the Veteran to identify any private treatment that he may have had for any right hip and/or sleep disorders which are not already of record.  After securing the necessary releases, attempt to obtain and associate such records with the claims file.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.   If private records are identified, but not obtained, the RO must notify the appellant of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3. Thereafter the Veteran should be afforded a VA orthopedic examination to identify whether it is at least as likely as not that any diagnosed right hip disorder, to residuals of a right hip replacement, osteoarthritis and/or osteonecrosis, is either caused or aggravated by sacroiliac joint dysfunction with lumbar degenerative arthritis, or a combination of that disorder with bilateral chondromalacia of each knee, bilateral lower extremity shin splints, and left lower extremity meralgia paresthetica.  The Veteran's VBMS and Virtual VA files, including any newly-obtained records, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful should be conducted in conjunction with the examination.

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The Veteran should also be scheduled for a VA examination to evaluate whether it is at least as likely as not that any diagnosed sleep disorder to include sleep apnea is related to his active service.  If not the examiner must address whether it is at least as likely as not that any diagnosed sleep disorder is caused or aggravated by a service connected disorder to include posttraumatic stress disorder.  The Veteran's VBMS and Virtual VA files, including any newly-obtained records, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful should be conducted in conjunction with the examination.  .

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) (2017).

